Title: [1779 December 31. Fryday.]
From: Adams, John
To: 


      1779 December 31. Fryday. We rode from Galliego to Sebrero, seven Leagues. Our Journey was more agreable this day, than usual:  the Weather was remarkably fair and dry, and the roads not so bad as We had expected. There was the grandest profusion of wild irregular Mountains I ever saw: yet laboured and cultivated to their Summits. The Fields of Grain were all green. We passed a Range of Mountains that were white with Snow, and there were here and there Banks of Snow on the Mountain We passed over: but no Frost at all in the Ground.
      We were now on the highest ground of all, and within Musquet Shot of the Line between Gallicia and Leon. The Houses all along our Journey were small and of Stone, except those of mud. Some of them were covered with Tiles of Brick, and some with Tiles of Slate, but by far the greater part of them, with Thatch. They interweave a Shrub of which they make brooms, among the Straw, and bind both together with Wyths. These thatched Roofs are very numerous, but universally dirty and smoaky. The People wore broad brimmed hats, or Caps made of Woolen Cloth, like their Coats, Jacketts and small Cloaths, which are made of black Sheeps Wool, without dyeing, and consequently are all of a colour. We were shewn some of the Marragatoes, a peculiar kind of wild wandering People, who were particularly dressed in a greasy leathern Jackett.
     